Citation Nr: 0422111	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that rating decision the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
rating for the disorder.  The veteran perfected an appeal of 
the assigned rating.  Subsequent to the initiation of his 
appeal, his claims file was transferred to the RO in Buffalo, 
New York, because he now resides in that area.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, provided him VA examinations, and 
obtained a VA medical opinion in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran's diabetes mellitus requires treatment by 
insulin and a restricted diet, but his activities are not 
regulated for the purpose of controlling the diabetes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diabetes mellitus warrants a 
higher rating because it has resulted in vision problems, 
dyslipidemia, peripheral neuropathy, and sexual dysfunction.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for diabetes mellitus was filed 
in July 2001.  The provisions of the VCAA are, therefore, 
potentially applicable to the instant appeal.  The veteran's 
representative has asserted that remand of the case is 
required because the RO failed to inform the veteran of the 
evidence needed to establish entitlement to a higher rating, 
or the relative responsibilities of the veteran and the RO in 
obtaining that evidence.

VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for diabetes mellitus in November 2001.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The veteran 
responded to the November 2001 notice by identifying the VA 
and private medical care providers who had treated him for 
diabetes mellitus.

In the December 2001 rating decision here on appeal, the RO 
granted service connection for diabetes mellitus, and 
assigned a 20 percent rating for the disorder.  The veteran 
then submitted a notice of disagreement with the assignment 
of the 20 percent rating.  Because the veteran raised the 
issue of entitlement to a higher rating in the context of his 
appeal of the rating initially assigned, the Board finds that 
the provisions of the VCAA are not applicable to the instant 
appeal.  VAOPGCPREC 8-03.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that the November 2001 notice 
informed him of the relative responsibilities of the veteran 
and VA in developing any evidence relevant to his claim.  In 
addition, he and his representative were provided with a copy 
of the appealed rating decision, a statement of the case, and 
multiple supplemental statements of the case.  In those 
documents the RO informed them of the specific rating 
criteria pertaining to the evaluation of diabetes mellitus, 
as well as the reasons for determining that the criteria for 
a higher rating were not met.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf, and the 
evidence identified by the veteran that the RO was unable to 
obtain.  The Board finds that all of these documents informed 
the veteran of the evidence needed to establish entitlement 
to a higher rating, the evidence that he was responsible for 
submitting, and the evidence that VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Remand of the case for additional notice to the 
veteran is not, therefore, required.

The RO has obtained the veteran's VA and private treatment 
records, provided him VA medical examinations in January and 
December 2002, and obtained a medical opinion in July 2003.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran stated that he has no additional evidence to 
submit in support of his appeal of the assigned rating.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal of the assigned 
rating.  See 38 U.S.C.A. § 5103A (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2001.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 7913 for diabetes mellitus provides a 
100 percent disability rating if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (2003).

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The disorder warrants a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin, a 
restricted diet; or an oral hypoglycemic agent and a 
restricted diet.  Compensable complications of diabetes are 
rated separately, unless they are part of the criteria used 
to support a 100 percent rating.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As an initial matter the Board notes that following the 
initiation of the veteran's appeal, the RO granted service 
connection for additional disabilities as secondary to the 
service-connected diabetes mellitus.  Those disabilities 
consist of the following: peripheral neuropathy in the right 
and left lower extremities, each rated as 10 percent 
disabling; erectile dysfunction, rated as non-compensable; 
idiopathic hypertrophic cardiomyopathy with coronary artery 
disease, hypertension, and obesity, rated at 30 percent; 
diabetic nephropathy, 30 percent; and a skin disorder, 
30 percent.  The RO also determined that the veteran was 
totally disabled based on individual unemployability, and 
awarded special monthly compensation for the loss of use of a 
creative organ.  The veteran has not, however, withdrawn his 
appeal of the 20 percent rating assigned for diabetes 
mellitus.

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus requires evidence showing that the 
disorder requires treatment with insulin, a restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).  The medical evidence indicates that the 
veteran was given a restricted diet when the diabetes was 
diagnosed in June 1999, and that he has received insulin for 
diabetes since January 2002.  Treatment by means of a 
restricted diet and insulin, however, warrants no more than a 
20 percent rating.  The critical issue is whether the 
disorder requires the regulation of activities (avoidance of 
strenuous occupational and recreational activities).

The medical evidence shows that in addition to diabetes 
mellitus and its residuals, the veteran suffers from a number 
of non-service connected disabilities that have significant 
impact on his activities.  Those disabilities include spinal 
stenosis and chronic lumbosacral strain, arthritis in the 
knees, chronic obstructive pulmonary disease, and depression.  
A VA physician found in July 1996 that the veteran needed 
assistance with the activities of daily living due to severe 
arthritis of the lumbosacral spine.  He is unable to ambulate 
more that 100-200 feet due to back pain, the peripheral 
neuropathy in the lower extremities, and shortness of breath 
due to oxygen-dependent chronic obstructive pulmonary disease 
and cardiovascular disease.  

A VA examiner in January 2002 determined that any restriction 
in the veteran's activities was due to his back disorder, not 
diabetes.  During a December 2002 VA examination the examiner 
noted that the veteran walked with a crutch due to lower 
extremity pain, and in January 2003 his treating physician 
noted that he ambulated with a cane due to spinal stenosis 
and peripheral neuropathy.  In May 2003 he was provided a 
motorized scooter due to his difficulty with ambulation, 
caused by low back and lower extremity pain and shortness of 
breath.

Although service connection has been established for the 
peripheral neuropathy and cardiovascular disease, any 
limitation of function due to those disabilities is 
considered in rating those disabilities and cannot be 
considered in determining the appropriate rating for diabetes 
mellitus.  See 38 C.F.R. § 4.14 (2003) (evaluation of the 
same disability under more than one diagnosis is to be 
avoided).  In addition, a 40 percent rating is applicable for 
diabetes if it requires treatment by the regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003) 
(emphasis added).  The fact that the veteran's activities are 
limited due to his various medical impairments does not 
entail the conclusion that his diabetes requires treatment by 
the regulation of activities.

None of the medical evidence indicates that the veteran has 
been instructed to reduce his activity levels in order to 
control his diabetes.  When the diabetes was diagnosed in 
June 1999, his physician noted that he had failed to take the 
actions necessary to mediate the effects of his various 
medical problems by losing weight and exercising.  Since June 
1999 his medical records document his failure to comply with 
taking his medications as prescribed and overall medical 
treatment.  In September 2002 his VA physician counseled him 
extensively on the need to exercise, modify his lifestyle, 
discontinue smoking, and comply with his medication regimen 
in order to control his diabetes.

The RO requested a VA medical care provider to review the 
veteran's medical records and provide an opinion on whether 
the diabetes mellitus required treatment by restriction of 
activities.  In a July 2003 report a nurse practitioner 
provided the opinion, based on review of the medical records, 
that the veteran's current level of activity was limited due 
to his cardiac condition and secondary dyspnea, and that the 
limitation of activities contributed to his poor diabetes 
control.  She stated that a limitation of activities was not 
necessary to regulate his blood sugar.

In summary, although the medical evidence indicates that the 
veteran experiences a limitation of activities, he does not 
require the avoidance of strenuous activities in order to 
control his diabetes.  The Board finds, therefore, that the 
criteria for a higher rating for diabetes mellitus have not 
been met since the initiation of his claim for service 
connection.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



